Atkinson, J.
1. “A nonsuit is not granted merely because the court would not allow a verdict for plaintiff to stand. But if the plaintiff fails to make out a prima facie case, or if, admitting all the facts proved and all reasonable deductions from them, the plaintiff ought not to recover, a nonsuit will be granted.” Civil Code (1910), § 5942.
2. Under the pleadings in this case and the evidence for the plaintiff, the judge did not err in granting a nonsuit.

Judgment affirmed.


All the Justices concur.

T. N. Brown, for plaintiff.
A. 8. Bradley and Grayson O. Powell, for 'defendants.